FILED
                            NOT FOR PUBLICATION                             JUL 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50621

               Plaintiff - Appellee,             D.C. No. 2:09-cr-01320-SJO

  v.
                                                 MEMORANDUM *
ANTHONY ARCURIA, III, a.k.a.
Anthony Acuria,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Anthony Arcuria, III, appeals from the 180-day sentence imposed following

his guilty plea conviction for conspiracy to manufacture and to possess with intent

to distribute marijuana, in violation of 21 U.S.C. § 846. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

         Arcuria contends that the government breached the plea agreement by

arguing for a role enhancement that persuaded the court to impose a higher

sentence. This contention lacks merit. The record reflects that the government

fulfilled its obligation under the plea agreement not to recommend a leadership role

enhancement. See United States v. Maldonado, 215 F.3d 1046, 1052 (9th Cir.

2000).

         AFFIRMED.




                                          2                                    10-50621